UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1375


In re:   HARRY CHARITY, III,

                      Petitioner.



                 On Petition for Writ of Mandamus.
             (1:06-cr-00175-CMH-1; 1:13-cv-00736-CMH)


Submitted:   October 26, 2016                Decided:   November 7, 2016


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Harry Charity, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harry     Charity,    III,    petitions    for      a   writ   of   mandamus,

alleging that the district court has unduly delayed acting on

his 28 U.S.C. § 2255 (2012) motion.              He seeks an order from this

court directing the district court to act.                       Our review of the

district court’s docket reveals that the district court ruled on

the    §   2255    motion,      denying   it    and     declining     to    grant    a

certificate of appealability.             Accordingly, because the district

court has recently decided Charity’s case, we deny the mandamus

petition as moot.         We grant leave to proceed in forma pauperis.

We    dispense    with   oral    argument      because     the    facts    and   legal

contentions       are   adequately    presented       in   the    materials      before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                          2